Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 03/17/2020.
Claims 1-21 are pending.

Drawings
Fig. 7A and 7B are objected to because they fails to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. In the instant application, in Fig. 7A and 7B, the text over the shading/hatching is presented with a blank space but fails to underline the character as is required.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-7 are directed to methods and fall within the statutory category of processes; Claims 8-14 are directed to non-transitory computer-readable media and fall within the statutory category of articles of manufacture; and Claims 15-21 are directed to host machines and fall within the statutory category of machines. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, 
Step 2A Prong 1:
Claims 1, 8 and 15: The limitations of “in response to a first determination that the first host machine does not own the global VIP object and in response to a second determination that the first host machine gains ownership of the global VIP object based on the notification, locking the global VIP object and binding the virtual IP address to the first host machine” and “and in response to a third determination that the first host machine owns the global VIP object, and in response to a fourth determination that the first host machine loses ownership of the global VIP object, unbinding the virtual IP address from the first host machine and unlocking the global VIP object”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate receiver data about an object and determine the objects ownership mentally by evaluating that data. Further, if evaluated and judged that a first machine does not own the object and then subsequently does own the object, mentally maintaining an association of the host machine and IP address based on the object and preventing others from gaining that association by deciding mentally to deny others ownership This is locking the global VIP object and binding the IP address to the first host machine. Effectively, this is merely thinking about or writing down an ownership association between IP address and first machine. This object merely functions like a semaphore or lock to control access which 
Therefore, Yes, claims 1, 8 and 15 recites judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 8 and 15: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “a method to support Internet small computer system interface (iSCSI) services in a distributed storage system of a virtualization system, the method comprising” which is merely a recitation of a field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application;  “receiving a notification of a change event associated with a global virtual Internet Protocol (VIP) object, wherein the global VIP object is associated with a virtual IP address for the iSCSI services” which is merely insignificant pre-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will be further analyzed as well-understood, routine and conventional under Step 2B below; and “a non-transitory computer-readable storage medium that includes a set of 
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claims 1, 8 and 15 not only recite a judicial exception but that the claims are directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 8 and 15: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and field of use/technological environment which do not amount to significantly more than the abstract idea. Lastly, the recitations of insignificant pre-solution data gathering activity also do not amount to significantly more as they are ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, … iv. Storing and retrieving information in memory …”.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 8 and 15 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 2, 9 and 16, they recite additional abstract idea recitations of “wherein prior to locking the global VIP object and binding the virtual IP address to the first host machine, waiting for the virtual IP address to be available and the global VIP object to be unlocked” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and mentally observe, judge and evaluate when the IP address if available and when the global VIP object is unlocked before proceeding with the mental processes as outlined above. Further, claims 2, 9 and 16 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 2, 9 and 16 also fail Claims 2, 9 and 16 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 3, 10 and 17, they recite additional abstract idea recitations of “wherein the virtual IP address is available when a current owner of the global VIP object in the cluster has unbound virtual IP address from the current owner” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and mentally observe, judge and evaluate when the IP address if available before proceeding with the mental processes as outlined above, that is, mentally observing and evaluating whether the current object owner unbound the IP address or not. Further, claims 3, 10 and 17 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 3, 10 and 17 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 3, 10 and 17 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 4, 11 and 18, they recite additional element recitations of “wherein determining whether the first host machine owns the global VIP object comprises communicating with a common data service for the cluster of host machines” which is merely a recitation of generic computing components/functions (see MPEP § Claims 4, 11 and 18 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 5, 12 and 19, they recite additional element recitations of “after locking the global VIP object and binding the virtual IP address to the first host machine, communicating, by the first host machine, the first host machine's ownership of the global VIP object to the common data service” which is merely a recitation of generic computing components/functions (see MPEP § 2106.05(b)) without imposing meaningful limitation which does not integrate a judicial exception into practical application, that is the data service is the generic computing components aiding to facilitate the otherwise mental determinations set forth above. Particularly, a person can think about the first machine as being associated as the new owner and this association is communicated merely through the aid of the generic computing components after mentally locking the object and binding the IP address as discussed above. Further, claims 5, 12 and 19 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether Claims 5, 12 and 19 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 6, 13 and 20, they recite additional element recitations of “wherein the global VIP object is a high-level namespace object unique in the cluster” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claims 6, 13 and 20 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 6, 13 and 20 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 6, 13 and 20 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 7, 14 and 21, they recite additional abstract idea and additional element recitations of “registering callback information associated with the global VIP object with a common data service, which generates the notification of the change event” which is merely a recitation of generic computing components/functions (see MPEP § 2106.05(b)) without imposing meaningful limitation which does not integrate a judicial exception into practical application, that is the data service is the generic computing components aiding to facilitate the otherwise mental determinations Claims 7, 14 and 21 do not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-21 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Allowable Subject Matter
Claims 1-21 are objected to as being rejected under 35 U.S.C. § 101 as not reciting patent eligible subject matter, but recite subject matter that has not been found in the prior art. Examiner notes, just because subject matter may not have been found in the prior art does not automatically make the subject matter eligible under 35 U.S.C. § 101. That is, in the instant application, that which has not been found in the prior art may be performed mentally, does not integrate into practical application nor amount to significantly more (see detailed rejection above).

The following is a statement of reasons for the indication of subject matter allowable over the prior art:
The closest prior art of record, Li et al. CN 106850877 A (hereafter Li), English Translation provided herewith, teaches a method to support Internet small computer system interface (iSCSI) services in a distributed storage system of a virtualization system, the method comprising (Distributed storage system provides iSCSI (Small Computer System interface) service providing service in at least page 1, last paragraph):
receiving, by a first host machine in a cluster of host machines supporting the virtualization system (the distributed storage system provides iSCSI services as an example, in a distributed system increases VIP (virtual IP), iSCSI client end through VIP access service terminal, so that even in the cluster there are iSCSI individual nodes of service abnormality, in the cluster will switch the VIP to other trunking node and makes the client end with the connection of the distributed system is not abnormal, improves service availability in at least page 5, lines 17-22), a notification of a change event associated with a global virtual Internet Protocol (VIP) object (wherein the VIP is based on distributed storage system node identity, node service start-stop occurs, it will actively triggering VIP-check function. VIP-check function checks the identity of the current node, if the current node is admin (set), then the main control node VIP at the current node, if not admin, cancel the VIP set information of the current node in at least page 5, lines 24-30 and Accordingly, when the first current identity of the node is the main control node of the distributed storage system, step 12 may be a, judging whether said node has been set VIP configuration information if there is a VIP configuration  wherein the global VIP object is associated with a virtual IP address for the iSCSI services (in at least page 5, lines 17-22 and trunking global node VIP VIP configuration information and configuration information. wherein the trunking global VIP configuration information is the global unified configuration stored in a distributed storage system, comprising a VIP address information in at least page 3, lines 20-25);
in response to a first determination that the first host machine has not set the global VIP object and in response to a second determination whether the first host machine is consistent with the global VIP object based on the notification, reset the global VIP object and binding the virtual IP address to the first host machine (As shown in FIG. 2, a virtual IP of the present invention in a distributed storage system is provided, the method comprising:  Step 21: the service node in the distributed storage system is started, in the distributed system of the first node identity information, obtaining the node first current identity in the distributed storage system; step 22, when the first current identity of the node is the main control node of the distributed storage system, the virtual IP of the distributed storage system is set on the node. Step 22 may be, judging whether the node is the set VIP configuration information, if there is the set VIP configuration information, judging the node of the set VIP configuration information configuration information is consistent with the trunking global VIP; if so, it is not necessary to set the node VIP configuration information in at least page 4, lines 37-62, Examiner notes that in determining the set status and consistency of the node VIP and global VIP, Li has determined ownership or not); and in response to a third determination that the first host machine set the global VIP object, and in response to a fourth determination that the first host machine is not consistent with the global VIP object, set the virtual IP address from the first host machine (if not, according to the trunking global reset VIP VIP configuration information, configuration information of the node. if the node is not provided with VIP trunking global VIP configuration information according to the configuration information, the provided VIP configuration information of the node. step 23, when the first current identity of the node is common node, deleting the set as the nodes in the virtual IP. Step 23 may be, judging whether the node is the set VIP configuration information if there is a VIP configuration information has been provided, then directly deleting; if not, then no further operation is needed. step 24, when the service node in the distributed storage system to be closed, and the first current identity of the node is the main control node of the distributed storage system, deleting the setting information as the nodes in the virtual IP in at least page 4, lines 37-62, Examiner notes that in determining the set status and consistency of the node VIP and global VIP, Li has determined ownership or not).
As can be seen, Li teaches a distributed storage system provides iSCSI (Small Computer System interface) service providing service wherein it is determined whether a global VIP has or has not been set and whether a node set VIP configuration is consistent with the global VIP wherein it is determined whether to set set/reset the VIP. Thus, in determining the set status and consistency of the node VIP and global VIP, Li has determined ownership or not. Within this context and within the context of the instant claims Li does not specifically teach locking and unlocking the global VIP 
The aforementioned limitations, mappings to the prior art and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons, particularly, much structure, limitation and environment that is taught by the prior art is also necessary subject matter for allowability, despite its presence in the prior art, as it provides necessary context. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8452856 B1
teaches
Non-disruptive storage server migration
US 9256475 B1
teaches
Method and system for handling ownership transfer in a virtualization environment
US 9225801 B1
teaches
Multi-tenant networking
US 9537827 B1
teaches
Secure mode vlans systems and methods
US 20160162371 A1
teaches
Supporting multi-tenancy through service catalog
US 20180136957 A1
teaches
Distributed iscsi target for distributed hyper-converged storage
US 20180287951 A1
teaches
Intelligent thread management across isolated network stacks
CN 106850877 A
teaches
Distributed storage system in the virtual IP setting method and device


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to 

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY A TEETS/Primary Examiner, Art Unit 2195